Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11:
Recognition module
Response generation module

Claim 12:
Determining module
Intervening response module
Response delivery module

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Recognition module
Response generation module
Determining module
Intervening response module
Response delivery module
While supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, such modules can pertain to various types. For purposes of prior art, it shall be construed as software based.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns US 20150149177 A1 (hereinafter Kalns).
Re claim 1, Kalns teaches
A method for operating an electronic device, the method comprising: recognizing a conversation between a primary user and at (conversation user1 and user2 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
5identifying first context data and second context data for the primary user and the at least one secondary user based on the conversation; (general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
generating at least one response based on at least one of the second context data derived from the at least one secondary user, and the first context data; (general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
analyzing at least one action of the primary user during the conversation; (general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
10determining an intervening situation in the conversation based on the analyzed at least one action; (combined or shared intent general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
selecting an intervening response from the generated at least one response for the determined intervening situation based on the at least (combined or shared intent general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
delivering the intervening response to the at least one secondary user 15during the determined intervening situation.  (final output unless convo continues, combined or shared intent general conversation and intents, 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate embodiments directed to Fig. 3 for natural language generation for shared intent analogously for displayed content to compound the merger process of fig. 2 inherently.

Re claim 2, Kalns teaches
The method of claim 1, wherein the first context data includes conversation context related data.  (general conversation context 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 3, Kalns teaches


Re claim 4, Kalns teaches
The method of claim 1, wherein identifying the first context data and the second context data comprises identifying the first context data and the second 25context data using at least one of a deep learning recurrent neural network (RNN) technique, an artificial intelligence (Al) technique, and a natural learning processing (NLP) technique.  (AI 0037 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 5, Kalns teaches
The method of claim 1, wherein delivering the intervening response 30comprises delivering the intervening response at a dynamic time interval.  (real time convo back and forth 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)


The method of claim 1, further comprises storing, in a database, pre- determined parameters, learning data, generated responses, intervening responses, context related data, primary user information, secondary user information, pre- 5defined relationship level between the primary user and the at least one secondary users, intimacy categories, and past conversation details.  (profile, history, category e.g. grocery or children or familial,  relationship e.g. family etc. 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 8, Kalns teaches
The method of claim 1, wherein generating at least one response comprises at least one response including at least one of words, sentences, audio, video, environment settings, and augmented/virtual reality content.  (words 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claims 9 and 17, Kalns teaches
The method of claim 1, wherein delivering the intervening response comprises delivering the intervening response at a dynamic time interval 

2010. The method of claim 1, wherein recognizing the conversation comprises identifying the conversation using at least one of a noise filtering technique, a speech recognition technique, a natural language processing technique, user profiling, and gestures of the primary user and the at least one secondary user.  (ASR 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 11, Kalns teaches
2511. An electronic device comprising: a first memory configured to store first pre-defined rules; 
a first processor configured to cooperate with the first memory and generate device processing commands based on the first pre-defined rules; (rules 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
a recognition module configured to recognize the conversation 30between the primary user and at least one secondary user, and identify 
a response generation module configured to cooperate with the recognition module and generate at least one response based on at least 5one of the second context data derived from the at least one secondary user and the first context data; and (shared intent, context for convo and intent 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
an artificial intelligence (AI) engine.  (AI 0037 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate embodiments directed to Fig. 3 for natural language generation for shared intent analogously for displayed content to compound the merger process of fig. 2 inherently.


Re claim 12, Kalns teaches
The electronic device of claim 11, wherein the Al engine is configured to 10cooperate with the electronic device and comprises: a 
a second processor configured to cooperate with the second memory and generate system processing commands based on the second pre-defined rules; (commands 0045 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
15a determining module configured to analyze at least one action of the primary user during a conversation, and determine an intervening situation in the conversation based on the analyzed at least one action; (intents 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
an intervening response module configured to cooperate with the determining module and select an intervening response from the generated 20at least one response for the determined intervening situation based on the at least one action; and (shared intents(s) 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
a response delivery module configured to cooperate with the determining module and the intervening response module, and deliver the intervening response to the at least one secondary user during the 

Re claim 13, Kalns teaches
The electronic device of claim 12, wherein the response delivery module is further configured to deliver the intervening response at a dynamic time interval.  (real time 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 14, Kalns teachesThe electronic device of claim 12, wherein the response delivery module is further configured to deliN er the intervening response at a dynamic time interval determined in real-time.  (real time 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 18, Kalns teaches
The electronic device claim 11, wherein the response generation module is further configured to generate the at least one response on 

Re claim 19, Kalns teaches
The electronic de ice of claim 12, wherein the AL engine further comprises: a score generation module configured to generate a score for each generated at least one response based on pre-determined parameters; and 741398-1289 (YPF201910-0023/USDMC)(confidence measure = score 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)
the determining module is further configured to analyze the at least one action of the primary user in the at least one response with a score on the second context data derived from the at least one secondary user.  (confidence measure = score 0028 0038 0040 0050 0055-0056 0035 0039 0041-0042 with fig. 5-6)

Re claim 20, Kalns teaches
520. The electronic device of claim 11, further comprising a display unit configured to display an additional content in a form of an intervening response, and update availability of the additional content to 


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns US 20150149177 A1 (hereinafter Kalns) in view of Feuz et al. US 20200050788 A1 (hereinafter Feuz).
Re claims 7 and 16, Kalns fails to teach
The method of claim 1, further comprising training the at least one response using learning data, and creating a privacy level for the primary user based on trained responses.  (training based on privacy level criteria 0025 0051)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Feuz to allow for user tailored privacy settings which updates the learning thereof such that certain users and virtual users may not met criteria for certain topics of discussion of information, thereby improving security/privacy Kalns to block shared intents from being displayed or deriving data that was otherwise not typed per se.



	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Specht US 20060247919 A1
Privacy general, training


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov